DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 9-12, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Chitre et al (Pub. No.: US 20119/0068389 A1; hereinafter Chitre) in view of Krishnaswamy et al (Pub. No.: US 2015/0264310 A1; hereinafter Krishnaswamy)
            Consider claim 1, Chitre clearly shows and discloses a conferencing system terminal device (paragraphs: 0024), comprising: a display (fig. 1,label 130); an audio output (fig. 1,label 134); a user interface (fig. 1,label 118); a communication device (fig. 1,label 128); and one or more processors (fig. 1,label 136, paragraph 0025 and 0034); the one or more processors presenting an audio difficulties user actuation target upon the display (The display 600 may comprise a text notification (e.g., “Rate this person's audio”) prompting Susan to specify audio quality feedback) (paragraphs:0041 and 0043 and fig. 6 ) during a conference occurring across a network (paragraphs: 0026, and fig. 1) and concurrently with a presentation of conference content (paragraphs: 0028 and fig. 9, label 900 - fig. 10, label 1000); however, Chitre does not specifically teach during a video conference occurring across a network and concurrently with a presentation of conference content, without obscuring video feeds of each participant of the video conference. 
              In the same field of endeavor, Krishnaswamy clearly discloses during a video conference occurring across a network and concurrently with a presentation of conference content, without obscuring video feeds of each participant of the video conference (a series of live blog posts on a website or text messages, emails, etc. sent to one or more endpoints 106 having quality issues or, optionally, to endpoints 106 not having quality issues) (paragraphs: 0045 - 0048, 0053; fig. 1, label 102, and fig. 3). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Krishnaswamy into teaching of Chitre for the purpose of presentation of conference content, without obscuring video feeds of each participant of the video conference, only for those who have difficulties.  

             Consider claim 12, Chitre clearly shows and discloses a method in a conferencing system, the method comprising: 48Attorney Docket No.: MM920200044-US-NP detecting, by one or more processors of a conferencing system terminal device, actuation of an audio difficulties user actuation target during an audio or video conference (paragraphs: 0041, 0043, 0049 and fig. 6 and fig. 9); and transmitting, with a communication device operable with the one or more processors, an audio difficulties data communication across a network to an audio difficulties monitoring engine operating at an audio or video conferencing system server complex  (The display 600 may comprise a text notification (e.g., “Rate this person's audio”) prompting Susan to specify audio quality feedback) (paragraphs: 0021, 0042, 0050, and fig. 8); however, Chitre does not specifically teach during a video conference and without obscuring a plurality of video feeds of the video conference being presented on the display of the conferencing system terminal device. 
              In the same field of endeavor, Krishnaswamy clearly discloses during a video conference and without obscuring a plurality of video feeds of the video conference being presented on the display of the conferencing system terminal device (a series of live blog posts on a website or text messages, emails, etc. sent to one or more endpoints 106 having quality issues or, optionally, to endpoints 106 not having quality issues) (paragraphs: 0045 - 0048, 0053; fig. 1, label 102, and fig. 3). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Krishnaswamy into teaching of Chitre for the purpose of presentation of conference content, without obscuring video feeds of each participant of the video conference, only for those who have difficulties.    
                  
                  Consider claim 5, Chitre and Krishnaswamy clearly show the method and the system, the one or more processors further presenting, at the display, a prompt providing one or more corrective actions that may remediate an impairment of audio content being delivered by the audio output, wherein at least one corrective actions of the one or more corrective actions comprising a switch to a dictation mode of operation where voice is translated into text that can be sent to other conferencing system terminal devices of the video conference (Krishnaswamy: paragraphs: 0013, and 0053).               
      Consider claim 9, Chitre and Krishnaswamy clearly show the method and the system, the one or more processors presenting only one audio difficulties user actuation target on the display with a plurality of video feeds depicting a plurality of 4U.S.S.N. 17/132,154 participants of the video conference (Chitre: paragraphs: 0044, and fig. 9).  
     Consider claim 10, Chitre and Krishnaswamy clearly show the method and the system, the only one audio difficulties user actuation target being presented upon the display in a window positioned atop the plurality of video feeds depicting the plurality of participants of the video conference (Chitre: paragraphs: 0044 and 0047, and fig. 9- fig. 10).  
     Consider claim 11, Chitre and Krishnaswamy clearly show the method and the system, the audio difficulties user actuation target comprising an icon depicting an ear with a slash therethrough (Chitre: paragraph 0030, fig. 8 - fig. 9)
     Consider claim 13, Chitre and Krishnaswamy clearly show the method and the system, further comprising: receiving, with the communication device, an audio difficulties response data communication from the audio difficulties monitoring engine operating at the audio or video conferencing system server complex; and presenting a prompt requesting that a video feed of the conferencing system terminal device be turned OFF during the video conference (Chitre: paragraphs: 0051). 
      Consider claim 14, Chitre and Krishnaswamy clearly show the method and the system, further comprising presenting, at a display of the conferencing system terminal device in response to the detecting the actuation of the single audio difficulties user actuation target, a prompt presenting a plurality of predefined impairments in a list with a check box adjacent thereto with at least one predefined impairment indicating a presenter is speaking too quickly and at least one other predefined impairment presented as a blank to be filled in and requesting a selection of at least one predefined impairment from the plurality of predefined impairments (prompt Susan to select from a predefined list of poor audio quality parameters 902 or provide a custom description of the audio-related issue) (Chitre: paragraphs: 0043, and fig. 9, label 900). 
       

3.         Consider claims 2 - 4, 6 - 8, and 11, are rejected under 35 U.S.C. 103(a) as being unpatentable over Chitre et al (Pub. No.: US 20119/0068389 A1; hereinafter Chitre) in view of Krishnaswamy et al (Pub. No.: US 2015/0264310 A1; hereinafter Krishnaswamy) and further in view of Trauth (Pub. No.: US 2008/0235592 A1; hereinafter Trauth)

           Consider claims 2 and 11, Chitre and Krishnaswamy disclose the claimed invention above but lack teaching the audio difficulties user actuation target comprising an icon comprising a hand depiction in the icon and an ear depiction in the icon with the hand depiction of the icon positioned by the ear depiction of the icon, and the audio difficulties user actuation target comprising an icon depicting an ear with a slash therethrough.
             In the same field of endeavor, Trauth clearly discloses show the method, the audio difficulties user actuation target comprising an icon comprising a hand depiction in the icon and an ear depiction in the icon with the hand depiction of the icon positioned by the ear depiction of the icon, and the audio difficulties user actuation target comprising an icon depicting an ear with a slash therethrough (Trauth teaches the audio data may be represented by an audio icon, such as an audio speaker, an ear, a word bubble, another visual indicator, or any combination thereof; therefore, the limitation “a hand depiction in the icon and an ear depiction in the icon with the hand depiction of the icon positioned by the ear depiction of the icon” is a design choice for selecting an icon represents the audio data) (paragraph 0043).
             Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Trauth into teaching of Chitre and Krishnaswamy for the purpose of selecting different type of icons that representing an audio data.

               Consider claim 3, Chitre, Krishnaswamy, and Trauth clearly show the method and the system, the icon depicting a plurality of fingers of the hand depiction positioned by the helix of the ear depiction (Trauth teaches the audio data may be represented by an audio icon, such as an audio speaker, an ear, a word bubble, another visual indicator, or any combination thereof; therefore, the limitation “the icon depicting a plurality of fingers of the hand depiction positioned by the helix of the ear depiction” is a design choice for selecting an icon represents the audio data) (Trauth: paragraph 0043).  
                Consider claim 4, Chitre and Lee clearly show the method and the system, the icon further comprising a hair depiction with the hair depiction passing behind the helix of the ear depiction (Trauth teaches the audio data may be represented by an audio icon, such as an audio speaker, an ear, a word bubble, another visual indicator, or any combination thereof; therefore, the limitation “the icon further comprising a hair depiction with the hair depiction passing behind the helix of the ear depiction” is a design choice for selecting an icon represents the audio data) (Trauth: paragraph 0043).  

Consider claim 6, Chitre and Krishnaswamy clearly show the method and the system, the one or more processors detecting actuation of the audio difficulties user actuation target from the user interface and presenting, at the display of the conferencing 3U.S.S.N. 17/132,154 system terminal device, an audio difficulties prompt presenting a list of  audio impairment types, with at least one audio impairment type of the list indicating that a person speaking in a language is speaking so fast that another person who is not a native speaker of the language finds it difficult to comprehend audio content emanating from the audio output (the poor audio quality parameters 902 may include any of the following or similar parameters: echo/feedback; background noise; volume (high/low); delay; broken/intermittent audio; no audio for a specific participant; repeated audio; no audio at all for any participants; and “garbled” audio, and also could be any other parameter such as speaking too fast, it is a matter of a design choice that the user can add a parameter to the list) (Chitre: paragraphs: 0050, and fig. 9, label 900). 
Consider claim 7, Chitre and Krishnaswamy clearly show the method and the system, wherein at least one other audio impairment type of the list instructing a chat window be opened for communication with other participants of the video conference (text message) (Krishnaswamy: paragraphs: 0053).  
Consider claim 8, Chitre and Krishnaswamy clearly show the method and the system, one or more processors presenting a plurality of audio difficulties user actuation targets, with each audio difficulties user actuation target of the plurality of audio difficulties user actuation targets corresponding to the each participant of the video conference and comprising the icon, and with the plurality of audio difficulties user actuation targets arranged in a list with the icon presented adjacent to a name of the each participant on a one-to-one basis (Krishnaswamy: paragraphs: 0044 -0046; and fig. 3, labels: 306D, 310C, 306F, and 314). 

4.         Consider claims 21-26, are rejected under 35 U.S.C. 103(a) as being unpatentable over Chitre et al (Pub. No.: US 20119/0068389 A1; hereinafter Chitre) in view of Krishnaswamy et al (Pub. No.: US 2015/0264310 A1; hereinafter Krishnaswamy) and further in view of Trauth (Pub. No.: US 2008/0235592 A1; hereinafter Trauth)
         Consider claim 21, Chitre clearly shows and discloses a conferencing system terminal device (paragraphs: 0024), comprising: a display (fig. 1,label 130); an audio output (fig. 1,label 134); a user interface (fig. 1,label 118); a communication device (fig. 1,label 128); and one or more processors (fig. 1,label 136, paragraph 0025 and 0034); the one or more processors presenting: a plurality of video feeds depicting participants of a video conference  (paragraphs:0041 and 0043 and fig. 6 ) during the video conference on the display (paragraphs: 0026 and fig. 9) and one or more audio difficulties user actuation targets on the display during the video conference without obscuring any video feed of the plurality of video feeds (paragraphs: 0028); however, Chitre does not specifically teach wherein each audio difficulties user actuation target of the one or more audio difficulty user actuation targets is defined by an icon depicting one of an ear, a loudspeaker, a hazardous condition sign, or headphones. 
              In the same field of endeavor, Krishnaswamy clearly discloses wherein each audio difficulties user actuation target of the one or more audio difficulty user actuation targets is defined by an icon depicting one of a loudspeaker (paragraphs: 0046, and fig. 3, label 310B – 310E). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Krishnaswamy into teaching of Chitre for the purpose of showing a loudspeaker for presenting an audio difficulties.  
            However, Chitre and Krishnaswamy do not teach wherein each audio difficulties user actuation target of the one or more audio difficulty user actuation targets is defined by an icon depicting an ear. 
            In the same field of endeavor, Trauth clearly discloses wherein each audio difficulties user actuation target of the one or more audio difficulty user actuation targets is defined by an icon depicting an ear (paragraphs: 0043).            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Trauth into teaching of Chitre and Krishnaswamy for the purpose of showing another icon depicting an ear for presenting an audio difficulties.

Consider claim 22, Chitre, Krishnaswamy, and Trauth clearly show the method and the system, wherein the icon depicts the ear with a slash therethrough (ear icon can be instead of loudspeaker, it is a matter of a design choice) (Krishnaswamy: fig. 3, label 310C; and Trauth: paragraph 0043).  
Consider claim 23, Chitre, Krishnaswamy, and Trauth clearly show the method and the system, wherein the icon depicts the loudspeaker with a red circle and slash superimposed thereon (Krishnaswamy: paragraphs: 0046, and fig. 3, label 310B – 310E).
Consider claim 24, Chitre, Krishnaswamy, and Trauth clearly show the method and the system, wherein the icon depicts the headphones with a slash thereacross (ear icon can be instead of loudspeaker icon, it is a matter of a design choice) (Krishnaswamy: fig. 3, label 310C).  
Consider claim 25, Chitre, Krishnaswamy, and Trauth clearly show the method and the system, wherein the icon depicts the ear with fingers of a hand positioned behind the helix of the ear (Trauth teaches the audio data may be represented by an audio icon, such as an audio speaker, an ear, a word bubble, another visual indicator, or any combination thereof; therefore, the limitation “the icon depicting a plurality of fingers of the hand depiction positioned by the helix of the ear depiction” is a design choice for selecting an icon represents the audio data) (Trauth: paragraph 0043).
Consider claim 26, Chitre, Krishnaswamy, and Trauth clearly show the method and the system, wherein the one or more one or more audio difficulties user actuation targets consist of a single audio difficulty user actuation target represented by the icon and presented in a window separate from each video feed of the plurality of video feeds while all video feeds except one are muted (Chitre: paragraphs: 0046, fig. 3 and fig. 9).
                                                                                      
                                                 
Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on June 28, 2022. Applicant added new claims 21-26 and amended claims 1-14, and cancelled claims 15-20. Claims 1-14, and 21-26 are now pending in the present application.

          Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.        
                            
            
Conclusion                        
            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656